Case 2:21-cr-00014-LGW-BWC Document 66 Filed 07/20/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION
UNITED STATES OF AMERICA )
) Case No. 2:21-cr-014
Vv. )
)
MARKEINA ALCINNAT )

ORDER TO DISMISS INDICTMENT
The motion of the Gove for an Order dismissing, without prejudice, the
Indictment against Defendant Markeina Alcinnat is GRANTED.
The Indictment against Defendant Markeina Alcinna is hereby dismissed

without prejudice.

So ORDERED, this | day of Jaly 202)

 

HONQRABLE LISA GODBEY WOOD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF GEORGIA
